IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 395 MAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
ALEX LEROY LOVEJOY,                         :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of October, 2016, the Petition for Allowance of Appeal

and Application to File Supplement to Petition for Allowance of Appeal are DENIED.